United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41733
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JASON STEVEN SPRAGUE,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:02-CR-62-2
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Jason Steven Sprague appeals appeal his sentence of 405

months of imprisonment following his guilty plea to one count of

racketeering activity under the Racketeer Influenced Corrupt

Organizations Act (RICO), one count of interstate travel in aid

of racketeering (ITAR), and one count of conspiring to transport

illegal aliens.   The district court determined Sprague’s base

offense level by using the offense level for second degree

murder.   The district court also increased Sprague’s offense


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-41733
                                  -2-

level for the special circumstances of vulnerable victims, use of

special skill, and restraint of victims.     United States v. Dock,

293 F. Supp. 2d 704 (E.D. Tex. 2003).

     Sprague attacks the district court’s determination of his

base offense level and each enhancement.    Sprague has not shown

that the district court erred in determining his base offense

level.   United States v. Posada-Rios, 158 F.3d 832, 855-56, 880-

81 (5th Cir. 1998).   Sprague has not shown that the district

court clearly erred in finding that Sprague’s victims were

vulnerable.   Sprague has not shown that the district court was

clearly erroneous in finding that he used a special skill to

commit the offense.     United States v. Deville, 278 F.3d 500, 508

(5th Cir. 2002).   Sprague has not shown that the district court

clearly erred in finding that Sprague restrained his victims.

United States v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999).

     Sprague argues that his sentence was unconstitutional under

Blakely v. Washington, 124 S. Ct. 2531 (2004).    While Sprague’s

appeal was pending, United States v. Booker, 125 S. Ct. 738, 755-

56 (2005), held Blakely applicable to the federal sentencing

guidelines.   Sprague filed a supplemental letter brief arguing

the applicability of Booker to his sentence.     Because the

Blakely/Booker issue was not raised in the district court, review

is for plain error only.     United States v. Mares, 402 F.3d 511,

520-21 (5th Cir. 2005), petition for cert. filed, No. 04-9517

(U.S. Mar. 31, 2005).
                           No. 03-41733
                                -3-

     To show that the error affected substantial rights, Sprague

must show that the error “affected the outcome of the district

court proceedings,” i.e., “that the sentencing judge--sentencing

under an advisory scheme rather than a mandatory one--would have

reached a significantly different result.”    Mares, 402 F.3d at

520-21. (internal quotation marks and citation omitted).   In this

case, the district court stated the reasons for imposing the

enhancements in a published opinion.   See Dock, 293 F. Supp. 2d

at 706-15.   Sprague does not suggest and the record gives no

indication that the court would have reached a significantly

different result had it been aware that the guidelines were

discretionary.   Mares, 402 F.3d at 521.   Sprague has not carried

his burden of proving that his substantial rights were affected

and, therefore, cannot show plain error.

     AFFIRMED.